October 23, 1958

Hon. Jack Fields                 Opinion No. !GJ 515
County Attorney
Calhoun county                   Re:    Whether Union Carbide Chemical
Port Lavaca, Texas                      Company Mctor vehicles are re-
                                        quired to be registered under
                                        Article 6675a-2 of the Revised
                                        C':,vil
                                              Statutes cf Texas and
                                        Arkicle EOirof the Penal Code
                                        when such veticles traverse
                                        0rGy seven-tenths of a mile
                                        ever a State highway in the
Dear Mr.l'Fields:                       course 3f their operation.
     Your request for an opinion reads, in ps.rt,as follows:
               "Union Carbide Company owns and
          operates a chemical plant located on
          Highway No. 185 in Calhoun County, Texas.
               "The motor vehicles in question
          are used solely in connec%.ioawith she
          plant operations of Union CarblAe, and
          are upon a public highway only when
          necessary to go from lands owned by tne
          corporation on the other side or’ the
          highway. Due to the location of ingress
          and egress of said properties, it,is
          necessary for said vehicles to traverse
          the highway for approximately seven-
          tenths of a mile.
               "Union Carbide owns land altos; in
          equal portions on each side of the iiigh-
          way and each portion of land is directly
          across the highway from the other.
               "The question I wish an opinion on
          being: Is the owner, its agents or em-
          ployees, subject to prosecution under
          Article 804 of the Penal Code in view of
          Article 66aa-2 R.C.S. of T. when operating
Hon. Jack Fields   Page 2   Opinion No. WW 515


         its unregistered motor vehicle under the
         facts as above set out."
     Our answer to the above-mentioned question is no.
     Art. 6675a-2 (C.V.S.) Is our motor vehicle registration
statute providing an exception from registration for the
following:
               (1
                . 9 ;provided, that where a ;Xblic
          highway separates lands under the dominion
          or control of the o-wner,the operation ef
          such a motor vehicle by such owner, hl.s
          agent or employees, across such '?i&hxy
          shall not constitute a use of ?‘~,c"
                                             mo7::r
          ;;~;zl$ upon a public highway of ::hia

     Art. 804 (P.C.) provides a fine fcr those operzzing an
unregistered motor vehicle on a public 3.g'r~s.y.
     The owners of the vehicles under the f;izt?.
                                                ycu descri-53
fall within the exception quoted. The land ir:question .1s
seprrated by a public highway and nothing else, and the land
on either side is "under the dominion and control' of the
owner of the vehicles. In Brown v. Meadv 10 Me. 391, 25 Am.
Dec. 248, the Court said 'across. . " should be construed to
mean the right of passing in the most convenient route over
the field to the grantors bulldings, tkLo7@ Ln sz doing it w?c
necessary to pass over the lot tracsversly and lengthwise."
     While the law generally construes    an ex-epticn tc a revenue
statute strictly against the person    claiming sine, the cases
construing Art. 6675a-2 have given It ;,liberal construction.
In Texas Highway Department, et al. v. Kimble Count.y,et al.,
239 S W. 2d 831, Court of Civil Appeals, Writ refused~N.R.E.
the Court stated.,"such article is, theref?rr:of a penal nrture
sendmust be construed most favorable to the owner of c:nevehicle".
Again in Allred, et al. v. J. C. Engleman 3s. Court of Civil
Appeals, 54 S.W.2d 152 Affirmed by the Supreme Court in 61
S.W.2d 75, the Cour< s:id "the statute rn>Jst  be liberally con-
strued to effectuate its purposes and designs".
Hon. Jack Fields    Page 3   Opinion No. WW 515


     The statute In question being of a penal nature requires
"the act which is claimed to be a violation of penal law must
be fairly within Its terms to sustain an action for the penalt '
Thompson v. Missouri, K & T Ry. Co. of Tex., (Sup. Ct. of Tex.
126 s.x..257.
     It is our opinion that under the facts presented, the
nature of the statute and the liberal construction placed thereon
by the cases, that the egress from the land on one side of the
highway need not be directly across the highway from the ingress
to the land on the other side.
     It is to be understood that this opinion is limited solely
to the fact situation presented herein and that any other use of
said vehicle on a public highway would require registration.
                              SUMMARY
           Where land under the dominion and control
           of the owner of a motor vehicle is separated
           by a public highway, said vehicle need not
           be registered under Art. 6675a-2 R.C.S. of
           Tex., where said vehicle is crossing the
           highway from said land on one side to said
         . land on the other side even though the egress
           from the land on one side is not directly
           across the highway from the ingress to the
           land on the other side.
                                           Yours very truly,
                                           WILL WILSON



JCP:jc                                     -"John C. Phillips
                                             Assistant
APPROVED:
OPINION COMMITTEE
L. P. Lollar, Chairman
Leon Pesek
Clyde Kennelly
RFVIEWED FOR THE ATTORNEY GENERAL
BY: Morgan Nesbitt